Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Response to Amendment
The amendment filed on 06/08/2022 has been entered. Claims 1-2, 5-10, 12-24 remain pending in the Application. Claims 15-22 were previously withdrawn.  is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/US2015/037804 , International Filing Date: 06/25/2015, which claims priority from Provisional Application 62017102, filed 06/25/2014. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12-14 and  23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (cited on record) US20130141527A1 in view of Shimizu et al. hereafter Shimizu639 (of record) US20020030639A1. 
In regard to independent claim 1, Shimizu (see Figs. 1-23) teaches a device for improving a person's ability to distinguish colors (e.g. as video display device 1 includes a light source 11, an illumination optical system 12, a display element 13, and an eyepiece optical system 14 with diffraction-reflection HOE 23 with wavelength selective characteristics providing improved chromatic observation to observer, see Figs. 1-7; e.g. paragraphs [09, 23, 55-57]) comprising:
a holographic element (Fig. 1, and Fig. 14, with HOE e.g. 23, with HOE surface (23a) is divided into a plurality of flat surfaces (31, 32, 33) for left/right eyes are located over a deflective prism e.g. 22),
wherein at least one of the holographic elements comprises an interference pattern comprising a plurality of ridges disposed in the surface of the holographic element (Fig. 1 and 6; [0082] “a region where a hologram (interference fringes) is formed by exposure through an exposure process described later, the region that diffracts incident light (the region that has diffraction efficiency)’. Paragraphs [0084] “HOE 23, the non-effective regions 31b and 32b are connected with each other along the ridge line 23L1 between the first and second flat faces 31 and 32” - Examiner note — the holographic element e.g. 23 inherently includes interference patterns comprising a plurality of ridges on the surface as described in detail of Fig. 6);
a positioning component (Figs. 1 and 14: support member, e.g. 2; [0147] “HMD is composed of the video display device 1 according to Embodiment 1 or 2 described previously and  support member 2), coupled to and separating the holographic elements, and configured to position at least one of the holographic elements to an active position with respect to an eye of a person (Figs. 1 and 74; paragraphs [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports the video display device 1 in an accurate position in front of the observer's eye e.g. in front of his right eye);
wherein an image, having light of a first visible color wavelength and light of a second visible color wavelength (Figs. 1-3: paragraphs [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note - from the Fig. 3, the image formed from a light of a first visible color wavelength is at 465+/-5nm (Blue) and the light of a second visible color wavelength is at e.g. 634+/-5nm (red)), and passing through at least one of the holographic elements is viewable by the eye when at least one of the holographic elements is in the active position (Figs 1-3; paragraphs [60] e.g. “totally reflects inside if the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct to the observation pupil P, as depicted in e.g. Figs. 1-3), 
wherein at least one of the holographic elements diffracts light of the second visible color wavelength thereby reducing the relative brightness of light of the second visible color wavelength (i.e. see Fig. 1-3, paragraphs [0065] “of the image light having reached the HOE 23, only the parts in the wavelength bands where there is any diffraction efficiency is diffraction- reflected to reach the observation pupil P’; note that from Fig. 3, when the HOE 23, diffracts incoming light for second visible brightness is inherently reduced as shown by the diffraction efficiency char and emission intensity for that specific wavelength); and
wherein the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image (due to Figs. 1-3, and e.g. paragraphs [0057],  as “light emission intensity is presented in terms relative to the maximum light emission intensity of B light assumed to be 100“, paragraphs  [0063] as the HOE 23 has angle and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands”, note - from Fig. 2 and Fig. 3, showing the incoming light intensity and diffraction characteristics of HOE 23, providing improved chromatic observation to observer, and hence enhances the ability to distinguish colors in the image being perceived relative to the user. Moreover, it has been held that "[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb inc. 900 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir, 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed doss not differentiate the claimed apparatus from prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pal. App. & Inter. 1987). In the instant case, Shimizu thus discloses that the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the clan from the prior art, and Shimizu anticipates the claim).
Shimizu does not teach two flat holographic elements (i.e. Shimizu in the cited embodiment does not explicitly teach having at two flat holographic elements).
However, Shimizu teaches that is possible to use two video displays, as e.g. paragraphs [0146] discloses “a configuration is also possible which uses two video display devices 1 so that the image can be observed with both eyes”. Examiner note — Fig. 1, shows the configuration of one HOE e.g. 23, however it is possible to have more than one holographic element as stated by using two video display devices e.g. 1, one for each eye, as shown in Fig. 14-16. From figures 14-16, the HOE e.g. 23 for left/right eyes are is mostly in part flat located over a deflective prism e.g. 22, therefore display device would have at two holographic elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at two holographic elements as it enables to be observed with both eyes (see paragraph [0146]), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
In the alternative as Shimizu does not explicitly teach two flat holographic elements in particular embodiments, the above limitation is obvious as follows: 
Shimizu639  teaches in the same field of invention of a image display apparatus (see e.g. Figs. 1-8further teaches two flat holographic elements (see Fig. 5, the two flat hologram elements e.g. 12L/12R [0041] “the hologram element which has a high wavelength selectivity can be set so as to reflect or transmit light with hardly any loss of light. Although being planar, the hologram element can easily be set so as to enlarge light it reflects or transmits at a desired magnification’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the HOE from the eyepiece optical system by Shimizu to include two flat holographic elements, as taught by Shimizu639 for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041)), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, /n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, one would have been motivated to select the shape of two flat holographic elements for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041]).

Regarding claim 2, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) further comprising a substantially transparent substrate in optical communication with at least one of the holographic elements (Shimizu: Figs. 1-3. [0060] “eyepiece prism 21 Is, along with the deflecting prism 22, made of, for example, acrylic resin’. [0097] “The holographic photosensitive material 23p and is bonded to three divided list faces on the substrate (eyepiece prism 21} s0 as to be contiguous between those flat faces”, note that HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. ei, that ig made of acrylic therefore is substantially transparent). 

Regarding claim 5, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that at least one of the holographic elements comprises a hologram, wherein the hologram is prepared using @ laser (Shimizu; Fig. 4. [0070] “When two beams of a wavelength of gamma.r  are incident on the holographic photosensitive material 101a at incidence angles of  and r, those beams interfere and record a hologram i.e. interference fringes. When this hologram is irradiated with a reconstruction beam of a wavelength of c from an angle of c, diffracted light occurs in the direction of an angle of v", e.g. paragraph [0096]; note that n Fig. 4a/h, shows the exposure and reconstruction of hologram using laser).
Regarding claim 6, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that the second visible color wavelength is within a darkened wavelength range, wherein at least about 40% of the light of the image that is in the darkened wavelength range is removed upon passing through at least one of the holographic elements ( as e.g. see Shimizu, from  Figs. 1-3, paragraph [0063] since Fig. 3, shows diffraction characteristics of the HOE 23, note that from the Fig. 3, the light of a second visible color wavelength is at 634+5nm (Red light). At the lowest wavelength for red light being 620nm there is an approximate diffraction efficiency of 40%, which is the light of the darkened wavelength range removed by diffraction passing through holographic element e.g. 23).
Regarding claim 7, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that the darkened wavelength range is from about 450 nm to about 600 nm (see Shimizu, Fig. 3 that shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectively and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands, and note that the darkened wavelength range for about 450nm to about 600 nm are shown, in the figure 3, for each peak sections for the first and second visible wavelength Blue and Red light respectively).
Regarding claim 8, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that at least 10% of the visible light of the image that is not in the darkened wavelength range is not removed upon passing through at least one of the holographic elements (as Fig. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectively and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands, note that from the Figure 3, the 10% that is not darkened is shown at the small peak al approximately 430-445nm).
Regarding claim 9, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that  at least one of the holographic elements comprises a photosensitive film (see Shimizu, Fig. 1-8, paragraphs [96], as  “A holographic photosensitive material 23p on a substrate (here, the eyepiece prism 21) is exposed to the two beams (reference and object beams) from the substrate side and the opposite side respectively so that the interference fringes formed by the two beams are recorded on the holographic photosensitive material 23p").
Regarding claim 10, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that  the film comprises a material selected from dichomated gelatin, chemical modified dichromated gelatin, photopolymers, nanoparticle doped photopolymers, or silver halide films (see Shimizu, paragraph [97] “Here, usable as the holographic photosensitive material 23p is photopolymer, silver halide emulsion, dichromated gelatin, or the like”).
Regarding claim 12, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that  at least one of the holographic elements is disposed on the substantially transparent substrate (see Shimizu, Fig. 1, paragraph [97] as “The holographic photosensitive material 236 and is bonded to three divided Hat faces on the substrate (eyepiece prism 21} so as to be contiguous between those flat faces”; note that  HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. 21, that is made of acrylic therefore is substantially transparent).
Regarding claim 13, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that  the substantially transparent substrate comprises glass, thiourethane, polycarbonate (PC), allyl dighycol carbonate, polyacrylate, esters of a polyacrylic acid or a polyacrylic acid, 2-hydroxyethyimethacrylate, oolyvinylnyrrolichnone, hexafluoraacetone-letratlucroethylene-ethyiene (HFA/TFE/E terpolymers), polymethyl methacrylate (PMMA) (see Shimizu; Figs. 1-3, paragraph [0060] where “eyepiece prism 21 is, along with the deflecting prism 22, made of, for example, acrylic resin”,  Polyacrylic or acrylic resins, pmma, that are used as the substrate hittp://www.gaggione.com/downloads/polyacrylicoracrylicresinpmma. Pdt), polyvinyl butyral (PVB), ethylene vinyl acetate, ethylene tetrafluorsethylene, polyimide, polystyrene, polyurethane, organosiloxane, polyvinyl butyral-co-vinyl alcohobco-vinyl acetate, poly(ethylene teraphthalate) (PET), cellulose tracelate TAC, acrylonitrite, polybutadiene-moditied polystyrene, vinyl resins, polyethylene, polyvinyl chioride, polyvinyl acetate, polyvinyl alcohol, polyvinyl butyral, cellulose derivatives, epoxies, ar polyester resins).
Regarding claim 14, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) further comprising a polymer layer, a glass layer, a UV absorber material or layer, an anti-glaring coaling, an anti- reflection coating or material (see Shimizu, Figs. 1, paragraph [0126], where “During the fabrication of the HOE 23 (during the exposure of the holographic photosensitive material), it is preferable that an anti-reflection coating or an anti-reflection film be applied on the surface of the holographic photosensitive material and on the surface of the substrate 24”), a photochromic material or a photochromic coating, an electrochramic coating or material, a polarized material or coating, a scratch resistant coating or material, an anti-fog coating or material, or a combination thereof Shimizu, Figs. 1, paragraph [0126]).
Regarding claim 23, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) a method of improving color discernment comprising positioning or fitting a device of Claim 1 so that at least one of the holographic elements is in the active position with respect to the eye of the person (Figs 1-3; paragraphs [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct it to the observation pupil P”. Figs. 1 and 14; paragraphs [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports the video display device 1 in an accurate position in front of the observer's eye (for example, in front of his right eye)”).
Regarding claim 23, the Shimizu-Shimizu639 combination teaches the invention as set for the above, and Shimizu teaches (see Figs. 2-23) that the darkened wavelength range is from about 450 nm to about 546 nm (Shimizu, as Fig. 3 shows the diffraction characteristics of the HOE 23; as shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident al a particular incidence angle and that is spread in three wavelength bands; note that  the darkened wavelength range for about 450nm to about 540 nm are shown, in the figure 3, corresponding to the first visible wavelength Blue light respectively).


Response to Arguments

Applicant's arguments filed in the Remarks on 06/08/2022 with respect to independent claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on pages 6-8 that the cited prior art of Shimizu does not disclose the instant invention because (1) the reference does not disclose “device for improving a person’s ability to distinguish colors” as Shimizu does not disclose word “distinguish”. The Examiner respectfully disagrees. With respect to the above issue under (1), the cited prior art of Shimizu teaches most and in combination with the cited prior art of Shimizu639 teaches and rendered obvious all limitations of claim 1, as Shimizu teaches a device for improving a person's ability to distinguish colors (e.g. as video display device 1 includes a light source 11, an illumination optical system 12, a display element 13, and an eyepiece optical system 14 with diffraction-reflection HOE 23 with wavelength selective characteristics providing improved chromatic observation to observer, see Figs. 1-7; e.g. paragraphs [09, 23, 55-57]) comprising:
a holographic element (Fig. 1, and Fig. 14, wo HOE e.g. 23 for left/right eyes are located over a deflective prism e.g. 22),
wherein at least one of the holographic elements comprises an interference pattern comprising a plurality of ridges disposed in the surface of the holographic element (Fig. 1 and 6; [0082] “a region where a hologram (interference fringes) is formed by exposure through an exposure process described later, the region that diffracts incident light (the region that has diffraction efficiency)’. Paragraphs [0084] “HOE 23, the non-effective regions 31b and 32b are connected with each other along the ridge line 23L1 between the first and second flat faces 31 and 32” - Examiner note — the holographic element e.g. 23 inherently includes interference patterns comprising a plurality of ridges on the surface as described in detail of Fig. 6);
a positioning component (Figs. 1 and 14: support member, e.g. 2; [0147] “HMD is composed of the video display device 1 according to Embodiment 1 or 2 described previously and  support member 2), coupled to and separating the holographic elements, and configured to position at least one of the holographic elements to an active position with respect to an eye of a person (Figs. 1 and 74; paragraphs [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports the video display device 1 in an accurate position in front of the observer's eye e.g. in front of his right eye);
wherein an image, having light of a first visible color wavelength and light of a second visible color wavelength (Figs. 1-3: paragraphs [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note - from the Fig. 3, the image formed from a light of a first visible color wavelength is at 465+/-5nm (Blue) and the light of a second visible color wavelength is at e.g. 634+/-5nm (red)), and passing through at least one of the holographic elements is viewable by the eye when at least one of the holographic elements is in the active position (Figs 1-3; paragraphs [60] e.g. “totally reflects inside if the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct to the observation pupil P, as depicted in e.g. Figs. 1-3), 
wherein at least one of the holographic elements diffracts light of the second visible color wavelength thereby reducing the relative brightness of light of the second visible color wavelength (i.e. see Fig. 1-3, paragraphs [0065] “of the image light having reached the HOE 23, only the parts in the wavelength bands where there is any diffraction efficiency is diffraction- reflected to reach the observation pupil P’; note that from Fig. 3, when the HOE 23, diffracts incoming light for second visible brightness is inherently reduced as shown by the diffraction efficiency char and emission intensity for that specific wavelength); and
wherein the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image (i.e. due to Figs. 1-3, and e.g. paragraphs [0057],  as “light emission intensity is presented in terms relative to the maximum light emission intensity of B light assumed to be 100“, paragraphs  [0063] as the HOE 23 has angle and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands”, note - from Fig. 2 and Fig. 3, showing the incoming light intensity and diffraction characteristics of HOE 23, providing improved chromatic observation to observer, and hence enhances the ability to distinguish colors in the image being perceived relative to the user. Moreover, it has been held that "[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb inc. 900 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir, 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed doss not differentiate the claimed apparatus from prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pal. App. & Inter. 1987). In the instant case, Shimizu thus discloses that the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the clan from the prior art, and Shimizu anticipates the claim).
Shimizu does not teach two flat holographic elements (i.e. Shimizu in the cited embodiment does not explicitly teach having at two flat holographic elements).
However, Shimizu teaches that is possible to use two video displays, as e.g. paragraphs [0146] discloses “a configuration is also possible which uses two video display devices 1 so that the image can be observed with both eyes”. Examiner note — Fig. 1, shows the configuration of one HOE e.g. 23, however it is possible to have more than one holographic element as stated by using two video display devices e.g. 1, one for each eye, as shown in Fig. 14-16. From figures 14-16, the HOE e.g. 23 for left/right eyes are is mostly in part flat located over a deflective prism e.g. 22, therefore display device would have at two holographic elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at two holographic elements as it enables to be observed with both eyes (see paragraph [0146]), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
In the alternative if Shimizu does not explicitly disclose two flat holographic elements in particular embodiments, the above limitation is obvious as follows: 
Shimizu639  teaches in the same field of invention of a image display apparatus (see e.g. Figs. 1-8) and further teaches two flat holographic elements (see Fig. 5, the two flat hologram elements e.g. 12L/12R [0041] “the hologram element which has a high wavelength selectivity can be set so as to reflect or transmit light with hardly any loss of light. Although being planar, the hologram element can easily be set so as to enlarge light it reflects or transmits at a desired magnification’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the HOE from the eyepiece optical system by Shimizu to include two flat holographic elements, as taught by Shimizu639 for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041)), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, /n re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, one would have been motivated to select the shape of two flat holographic elements for the purpose of providing an ambient object optical image with no dark part and a bright optical image, and is capable of providing a large optical image (Shimizu639, [0041]).
 Therefore, Shimizu does teach such a device for improving a person's ability to distinguish colors i.e.  as a video display device 1 includes a light source 11, an illumination optical system 12, a display element 13, and an eyepiece optical system 14 with diffraction-reflection HOE 23 with wavelength selective characteristics providing improved chromatic observation to observer, (see Figs. 1-7; e.g. paragraphs [09, 23, 55-57]), and hence the device may serve to improve a person's seeing the image and with high definition and thus provides ability to distinguish colors in the image at least to an extent. Additionally, as presented in claim 1, due to Figs. 1-3, and e.g. paragraphs [0057],  as “light emission intensity is presented in terms relative to the maximum light emission intensity of B light assumed to be 100“, paragraphs  [0063] as the HOE 23 has angle and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands”, note - from Fig. 2 and Fig. 3, showing the incoming light intensity and diffraction characteristics of HOE 23, providing improved chromatic observation to observer, and hence enhances the ability to distinguish colors in the image being perceived relative to the user. Moreover, it has been held that "[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb inc. 900 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir, 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed doss not differentiate the claimed apparatus from prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pal. App. & Inter. 1987). In the instant case, Shimizu thus discloses that the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image, which satisfies all of the structural limitations of the claim.
The recitation under issue (1) is of the intended use of the claimed invention, and is recited in the preamble, but must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2111.04, §2114.
Applicant argues on pages 9-11 that the cited prior art of Shimizu alone and/or in combination with Shimizu639 does not disclose (2) the instant invention because allegedly, the modification would render the device inoperable, since device is an active device whereas the instant invention refers to a passive device. The Examiner respectfully disagrees. The argument appears not to be commensurate with the rejection of record or the claims. Specifically, no modifications were made or proposed to actually change the operation of Shimizu device from active to passive. Moreover, there are no limitations that refer or define the “active” or passive” device, or any distinctive characteristics. Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. as passive device and main component that need to be present in such a device, and/or components that have to be excluded from the device in order to be considered as passive device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on pages 12-13 that the cited prior art of Shimizu alone and/or in combination with Shimizu639 does not disclose (3) that the holographic elements comprise an interference pattern “comprising a plurality of ridges disposed in the surface of the holographic element” because ridge lines 23L1,2 are not interference pattern. The Examiner respectfully disagrees. With respect to the above issue (3), as noted in the rejection above, the Shimizu teaches that the holographic elements (i.e. 23 with flat faces 31-32) comprises an interference pattern comprising a plurality of ridges disposed in the surface of the holographic element, as e.g. Figs. 1 and 6, paragraph  [0082] disclose that region where a hologram has interference fringes and is formed by exposure through an exposure process described later, the region that diffracts incident light, and such this  region has diffraction efficiency; paragraph [0084] notes that “HOE 23, the non-effective regions 31b and 32b that are part of the holographic element and are on/in HOE surface 23a, and are connected with each other along the ridge line 23L1 between the first and second flat faces 31 and 32” and are in HOE surface 23a; Additionally, Examiner notes that the holographic element e.g. 23 as volume-phase reflective holographic inherently includes interference patterns with plurality of ridges in the surface as described in detail of Fig. 6, e.g. paragraphs [17, 62]). Therefore the cited prior art of Shimizu discloses the limitation under issue (3) above. 
Applicant argues on pages 13-16 that the cited prior art of Shimizu alone and/or in combination with Shimizu639 does not disclose (4) that the holographic elements are flat, since allegedly Shimizu discloses curved holographic elements. The Examiner respectfully disagrees. With respect to the above issue (3), as noted in the rejection above, the Shimizu teaches that the holographic element as depicted in Fig. 1, 5-6, and Fig. 14, with HOE e.g. 23, that has HOE surface (23a) is divided into a plurality of flat surfaces  as 31, 32, 33, and can be used for left/right eyes are located over a deflective prism e.g. 22. Therefore Shimizu teaches holographic elements  with flat surfaces (see e.g. Abstract, paragraphs [11-18, 62, 67, 79-88]). Hence the HOE 23 with surface 23a includes flat holographic faces. Moreover, the obviousness rejection was based on duplication of such HOE 23 with either Shimizu and/or Shimizu639, for clarity. The combination still teaches and renders obvious that there are two flat HOEs. Applicant’s argument that Shimizu does not disclose flat HOEs as Shimizu discloses also curved HOEs in e.g. Fig. 16, is not persuasive, as that embodiment was not used or relied upon in the rejection. 
No additional substantial arguments were presented after page 16 of the Remarks dated 06/08/2022. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872